DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2015/0066262 – hereinafter “Chang”).

Per claim 1, Chang teaches an apparatus (¶4) for diagnosing a current sensor provided on a charging and discharging path for supplying a charging and discharging current to a cell assembly, the apparatus comprising:
a voltage measuring unit (Fig. 2; voltage sensor 210; ¶17) electrically connected to the cell assembly to measure a voltage across both ends of the cell assembly;
(Fig. 2; current sensor 206; ¶17) electrically connected to the current sensor to receive an electric signal from the current sensor and measure a current flowing through the charging and discharging path based on the electric signal; and
a processor (Fig. 2; BCM 208; ¶17) configured to calculate a voltage-based amount of change in charge to the cell assembly based on the measured voltage at each of at least two preset reference times by the voltage measuring unit, calculate a current-based amount of change in charge to the cell assembly based on the measured current at the at least two preset reference times by the current measuring unit, and diagnose the current sensor based on the voltage-based amount of change in charge to the cell assembly and the current-based amount of change in charge to the cell assembly (A voltage-based change in SoC (¶24) and a current-based change in SoC (¶22) are determined based on measurements taken at two preset reference times.  The current sensor is deemed good when the difference between the voltage-based change in SoC and the current-based change in SoC is less than a threshold amount (¶27)).

Per claim 2, Chang teaches the apparatus for diagnosing a current sensor according to claim 1, wherein the processor is configured to compare the voltage-based charged charge amount of change in charge to the cell assembly and the current-based amount of change in charge to the cell assembly, and diagnose that the current sensor is in a normal state when a difference between the voltage-based amount of change in charge to the cell assembly and the current-based amount of change in charge to the cell assembly is within a normal range (The current sensor is deemed good when the difference between the voltage-based change in SoC and the current-based change in SoC is less than a threshold amount (¶27)).

Per claim 4, Chang teaches the apparatus for diagnosing a current sensor according to claim 1, wherein the at least two preset reference times include a charging initiation time and a (The voltage-based change in SoC is determined based on measurements taken at a time when the system is powered up and a time when the system is powered down (¶24)).

Per claim 5, Chang teaches the apparatus for diagnosing a current sensor according to claim 1, wherein the at least two preset reference times include a charging initiation time and a charging completion time, and wherein the processor is configured to calculate the current-based amount of change in charge to the cell assembly by accumulating the measured current of the cell assembly from the charging initiation time to the charging completion time (The current-based change in SoC is determined based on measurements taken at a time when the system is powered up and a time when the system is powered down (¶22)).

Per claim 6, Chang teaches the apparatus for diagnosing a current sensor according to claim 1, further comprising: a memory device configured to store a look-up table, which predefines an amount of charge to the cell assembly corresponding to either (i) the voltage across both ends of the cell assembly or (ii) a combination of both the voltage across both ends of the cell assembly and a temperature of the cell assembly (A look-up table stores a relationship between SoC and voltage (¶19)).

Per claim 7, Chang teaches a battery management system (BMS) (Fig. 1), comprising the apparatus for diagnosing a current sensor according to claim 1.

Per claim 8, Chang teaches a battery pack (Fig. 2; battery pack 200; ¶17), comprising the apparatus for diagnosing a current sensor according to claim 1.

Per claim 9, Chang teaches a method (¶9) for diagnosing a current sensor provided on a charging and discharging path for supplying a charging and discharging current to a cell assembly, the method comprising:
measuring a voltage (Fig. 2; voltage sensor 210; ¶17) across both ends of the cell assembly at each of at least two preset reference times; 
measuring a current (Fig. 2; current sensor 206; ¶17) flowing through the charging and discharging path, on which the current sensor is provided, during each of the at least two preset reference times; and
calculating a voltage-based amount of change in charge to the cell assembly based on the measured voltage of the cell assembly at each of the at least two preset reference times; calculating a current-based amount of change in charge to the cell assembly based on the measured current accumulatively at each of the at least two preset reference times; and diagnosing the current sensor based on the voltage-based amount of change in charge to the cell assembly and the current-based amount of change in charge to the cell assembly (A voltage-based change in SoC (¶24) and a current-based change in SoC (¶22) are determined based on measurements taken at two preset reference times.  The current sensor is deemed good when the difference between the voltage-based change in SoC and the current-based change in SoC is less than a threshold amount (¶27)).

Per claim 10, Chang teaches the method for diagnosing a current sensor according to claim 9, wherein diagnosing the current sensor includes: comparing the voltage-based amount of change in charge to the cell assembly and the current-based amount of change in charge to the cell assembly, and determining that the current sensor is in a normal state when a difference (The current sensor is deemed good when the difference between the voltage-based change in SoC and the current-based change in SoC is less than a threshold amount (¶27)).

Per claim 12, Chang teaches the method for diagnosing a current sensor according to claim 9, wherein the at least two preset reference times include a charging initiation time and a charging completion time, and wherein diagnosing the current sensor includes calculating the voltage-based amount of change in charge to the cell assembly by comparing a first amount of charge in the cell assembly corresponding to the measured voltage of the cell assembly at the charging initiation time to a second amount of charge in the cell assembly corresponding to the measured voltage of the cell assembly at the charging completion time (The voltage-based change in SoC is determined based on measurements taken at a time when the system is powered up and a time when the system is powered down (¶24)).

Per claim 13, Chang teaches the method for diagnosing a current sensor according to claim 9, wherein the at least two preset reference times include a charging initiation time and a charging completion time, and wherein diagnosing the current sensor includes calculating the current-based amount of change in charge to the cell assembly by accumulating the measured current of the cell assembly from the charging initiation time to the charging completion time (The current-based change in SoC is determined based on measurements taken at a time when the system is powered up and a time when the system is powered down (¶22)).




Claim Objections
6.	Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 3, the prior art of record is silent on the apparatus for diagnosing a current sensor according to claim 2, wherein the processor is configured to, in particular, change the normal range according to a difference between the measured temperatures of the cell assembly measured at each of the at least two preset reference times.  Claim 11 is objected to because it substantially includes the subject matter that is recited in claim 3.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JAS A SANGHERA/Examiner, Art Unit 2852